Pee. Curiam:
We learn from the plaintiff’s statement, filed in the court below, that he brought this suit to recover a master’s fee of $600, in the equity suit of Brace Brothers (defendants), against John L. Evans et al., No. 232 June Term 1888, of the Court of Common Pleas No. 1 of Allegheny county; that said fee was fixed and allowed by the court, upon the written agreement signed by the counsel on both sides in the equity suit aforesaid. The affidavit of defence avers, inter alia, “ that, after the filing of *319his report in favor of the plaintiffs in said cause, the said master, Mr. Woodward, presented a petition, to the same number and term, asking the court to order the plaintiffs in said cause to pay his fee, the amount whereof had been fixed by agreement of counsel; and, so far as deponent knows, no order was ever entered in said matter.”
The fee of the master, as well as other costs in equity, are within the discretion of the court wherein the suit is brought. That court has the power, not only to fix the costs, but to make any necessary and proper order for their payment. In this case, the plaintiff appears to have applied to the court in which the suit of Brace Brothers v. Evans was brought, for an order upon the plaintiffs therein to pay the master’s fee. So far as we are informed by this record, that application has not been disposed of. There majr be reasons, deemed sufficient by that court, to justify it in postponing or refusing said application. We can know nothing of this. But it would be an anomalous proceeding for a court of law to take up the matter where a court of equity has left it. The latter court is fully competent to attend to its own business. For anything that appears, the plaintiff’s fee ought to be paid, but we do not see how its payment can be enforced in this proceeding.
Judgment affirmed.